         Case 2:20-cv-02832-BMS Document 17 Filed 09/14/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SUSAN SPATH HEGEDUS, INC. d/b/a
 KERN & CO.,
                                                     Case No. 2:20−cv−02832-TJS
               Plaintiff,

        v.

 CHUBB LTD and ACE FIRE UNDERWRITERS
 INSURANCE COMPANY,

               Defendant.


                            NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff Susan Spath Hegedus, Inc., by and through its undersigned counsel and pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(i), voluntarily dismisses without prejudice its claims against

Defendant Chubb, Ltd. only.



Dated: September 14, 2020                          Respectfully Submitted,

                                                   /s/ Gary F. Lynch
                                                   Gary F. Lynch
                                                   CARLSON LYNCH, LLP
                                                   1133 Penn Avenue, 5th Floor
                                                   Pittsburgh, PA 15222
                                                   (412) 322-9243
                                                   glynch@carlsonlynch.com
         Case 2:20-cv-02832-BMS Document 17 Filed 09/14/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on September 14, 2020, a true and correct copy of the

foregoing was served upon all counsel of record via the Court’s electronic filing system.

                                                     /s/ Gary F. Lynch
                                                     Gary F. Lynch
